Exhibit 10.2

 

PAPA JOHN’S INTERNATIONAL, INC.

 

AMENDMENT NO. 1

TO

SEVERANCE PAY PLAN

 

This AMENDMENT NUMBER ONE (the “Amendment”), dated as of November 1, 2018, and
effective as of November 1, 2018, amends the Papa John’s International, Inc.
Severance Pay Plan, dated May 1, 2012 (the “Plan”).  Terms used herein, unless
otherwise defined herein, shall have the meanings ascribed to them in the Plan.

 

RECITALS

 

WHEREAS, Papa John’s International, Inc. (the “Company”) considers it essential
to the best interests of its stockholders to foster the continued employment of
key management personnel.

 

WHEREAS, in order to fulfill such purpose, the Company desires to amend the Plan
to provide certain additional severance benefits to key managers.

 

WHEREAS, the Company has full discretion and authority to amend the terms of the
Plan, pursuant to Sections 2.B. and 7 of the Plan.

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
approved an amendment to the scope of the Plan’s terms related to the level of
benefits certain key managers may receive under the Plan.

 

AMENDMENT

 

The Plan is hereby amended as set forth below.

 

1.              The Severance Schedule is amended to add a new level above the
“Vice Presidents and above” level, as follows:

 

·                  Senior Vice Presidents and above who are designated by Chief
Executive Officer of the Company as members of the Executive Leadership Team:

 

o                Nine months base salary (paid over nine month severance period)
and COBRA coverage continuation benefits

o                Pro-rata portions of any bonus payouts based upon period of
service during the year employment terminates under any incentive-based
compensation plans then in effect (provided that any applicable performance
measures are achieved)

o                Nine months outplacement services

 

2.              And all references to “Vice Presidents and above” outside of the
Severance Schedule shall be deemed to include Senior Vice Presidents and above.

 

Continuing Effect.  Except as specifically provided herein, the Plan shall
remain in full force and effect in accordance with its terms and is hereby
ratified and confirmed in all respects.

 

Binding Effect.  The Amendment shall be binding upon and inure to the benefit of
any successors to the Company.

 

* * *

 

1

--------------------------------------------------------------------------------



Exhibit 10.2

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed by
its officer thereunto duly authorized as of the date referred to above.

 

PAPA JOHN’S INTERNATIONAL, INC.

 

By:

/s/ Steve Ritchie

 

 

 

 

 

 

Name:

Steve Ritchie

 

 

 

 

 

 

Title:

President and Chief Executive Officer

 

 

2

--------------------------------------------------------------------------------